Title: From Thomas Jefferson to Edward Bancroft, 21 February 1786
From: Jefferson, Thomas
To: Bancroft, Edward



Dear Sir
Paris Feb. 21. 1786.

Your favor of Nov. 18. 1785. came to my hands on the 27th. of the same month. I never had a trusty opportunity of writing to America from that time till by the French packet which sailed this month. In a letter of the 9th. instant therefore to my friend Mr. Madison I inclosed yours, recommending to him Mr. Paradise’s demand and solliciting him to do in it whatever might be done  consistently with the justice due to others. I meant to give you notice of this step, as soon as I had taken it, but for this fortnight past I have been much engaged. In the mean time your favor of the 13th. instant is come to hand, and I seize the first moment in my power to acknowlege it’s receipt and to inform you what I had done. I know that there was the last year a surplus of the taxes in Virginia beyond what had been calculated on; that this was applied to the paiment of the capital of the public debt, and that a preference was given to foreign creditors altogether: so that it is possible Mr. Paradise’s claim may have been paid. If not, the same event may happen again, and I must confess that this is the only prospect I see for obtaining a preference for him before the mass of public creditors. I sincerely wish it may happen, as well on account of his own merit which is known to me, as on account of the interest you take in his welfare. I am with very sincere esteem Dear Sir your most obedient humble servant,

Th: Jefferson

